10 F.3d 811
304 U.S.App.D.C. 36
BEACH COMMUNICATIONS, INC., Maxtel Limited Partnership,Pacific Cablevision and Western CableCommunications, Inc., Petitioners,v.FEDERAL COMMUNICATIONS COMMISSION and United States ofAmerica, Respondents,Spectradyne, Inc., National Cable Television Association,Inc., Wireless Cable Association, Inc.,Southwestern Bell Corporation and HughesCommunications Galaxy, Inc.,Intervenors.
No. 91-1089.
United States Court of Appeals,District of Columbia Circuit.
Decided Oct. 22, 1993.Publication Ordered Dec. 21, 1993.Petition for Review of an Orderof the Federal Communications Commission.

Deborah C. Costlow and Thomas C. Power, Washington, DC, were on the brief for petitioners.
John E. Ingle, Deputy Associate Gen. Counsel, F.C.C., Renee Licht, Acting Gen. Counsel, F.C.C., Frank W. Hunger, Asst. Atty. Gen., and Douglas N. Letter and Bruce G. Forrest, Attys., U.S. Dept. of Justice, Washington, DC, were on the brief for respondents.
Before MIKVA, Chief Judge, EDWARDS and GINSBURG, Circuit Judges.
ON REMAND FROM THE SUPREME COURT
PER CURIAM:


1
Upon motion by respondents pursuant to Local Rule 14(e), the Court directs that the order herein, issued by the Court on October 22, 1993, be published.  The order reads as follows:

ORDER

2
This cause came before the court upon petition for review of an order of the Federal Communications Commission and is presently on remand from the Supreme Court, --- U.S. ----, 113 S.Ct. 2096, 124 L.Ed.2d 211.  Upon consideration of the supplemental briefs of the parties filed pursuant to the order of July 29, 1993, it is


3
Ordered, by the Court, that the petition for review is dismissed.  We find that there is no basis for application of a heightened scrutiny standard as claimed by petitioners and, therefore, there is no remaining meritorious issue to be considered.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.